DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a NOTICE OF ALLOWANCE in response to the amendment filed on 02/02/2022.
Amendments to claims 1, 13 and 23 have been entered.  Claims 2, 12, 14 and 22 were previously cancelled. Claims 1, 3-11, 13, 15-21, and 23 are pending (claims 1, 13, and 23 are independent) and have been examined.
The rejections under 35 USC 101 in the previous Non-Final Office Action dated 09/09/2021 has been withdrawn in view of Applicant's amendments and arguments (see Applicant’s remarks, filed on 02/02/2022, pages 9-18).  Applicant's amendments to independent claims 1, 13 and 23 recites a ‘specific limitation other than what is well-understood, routine and conventional in the field’ under Step 2B (see MPEP 2106.05).  As such, the technological architecture of the underlying the invention message processing computer networks including one or more gateways, sequencers and compute nodes operating in a manner that was not well-understood, routine and conventional at the time of the instant application’s priority date.  Prior to Applicant's invention, such technologies were limited in that they rely on all messages to be processed by a sequencer before being processed by a compute node, which can result in substantial delays before obtaining a response message (see Specification, [0070-0071]).
Claims 1, 3-11, 13, 15-21, and 23 have been examined and are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowance subject matter:
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found in the original specification. Clearly almost all the general terms in the claims may have multiple 
The best available prior art is the combination of Vaccaro et al. (hereinafter Vaccaro), US Patent Number 10585729 B2 (Generally disclosing a distributed computer system is provided. The distributed computer system includes at least one sequencer computing node and at least one matcher computing node. Electronic data messages are sequenced by the sequencer and sent to at least matcher computing node. The matcher computing node receives the electronic data messages and a reference value from an external computing source.), Kreider et al. (hereinafter Kreider), US Publication Number 2016/0063628 A1 (Generally disclosing he technology relates to systems and methods for monitoring network traffic to detect, collect, and analyze data packets for patterns, irregularities, and/or indicators that are desirable to identify. One non-limiting example application of the technology relates to collecting and analyzing intraday security issue data messages involving potential disparate systems, multiple parties, and multiple liquidity destinations), and Duquette (hereinafter Duquette), US Publication Number 2012/0317011 A1 (Generally disclosing systems, apparatus, and methods to analyze incoming data messages and create market information constructs. An example method includes receiving a data message including an instruction to initiate a market event. The example method includes evaluating the instruction to determine whether it is associated with two or more causally linked market events.)
With respect to claim 1, 3-11, 13, 15-21, and 23 over 35 USC 103, as a whole, the combined teachings of the applied prior arts, (Vaccaro and  Kreider), are different from the claimed invention, thereby, taken alone or in combination, fail to teach or suggest: “at a gateway, sending a message to a sequencer via a first communications path and, in parallel, sending the message to a compute being a transactional preprocessing of the message including at least one of 1) loading data relating to a financial instrument referenced in the message to a memory, the preliminary result including cached data relating to the financial instrument referenced in the message, and 2) determining a preliminary update to an order book for the financial instrument referenced in the message;” as now recited amendments to independent claims 1.
For these reasons, independent claims 1, 13, and 23 are deemed to be allowable over the prior art of record, and claims 3-11 and 15-21 are allowed by virtue of dependency on an allowed claim.
With respect to claim eligibility over 35 USC 101, Applicant's amended independent claim 1 recites a ‘specific limitation other than what is well-understood, routine and conventional in the field’ (see MPEP 2106.05). The technology underlying the invention message processing computer networks including one or more gateways, sequencers and compute nodes.  Prior to Applicant's invention, such technologies were limited in that they rely on all messages to be processed by a sequencer before being processed by a compute node, which can result in substantial delays before obtaining a response message (see Specification, [0070-0071]).  As such, the claims are eligible with respect to 35 USC 101.
For these reasons, independent claims 1, 13, and 23 are deemed to be allowable over the previous 35 USC 101 rejection, and claims 3-11 and 15-21 are allowed by virtue of its dependency on an allowed claim.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695
February 9, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/11/2022